J-S21021-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CARL E. HUTH, II                            :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                             Appellant          :
                                                :
                                                :
                    v.                          :
                                                :
                                                :
    KRISTY L. POLLOCK                           :   No. 343 MDA 2022


                    Appeal from the Order Entered February 3, 2022,
                     in the Court of Common Pleas of York County,
                      Civil Division at No(s): 2021-FC-001196-03.


BEFORE:         DUBOW, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                             FILED AUGUST 22, 2022

        Carl E. Huth, II (Father) appeals the order issued by the York County

Court of Common Pleas, which awarded Kristy L. Pollock (Mother) primary

custody of their 7-year-old daughter, H.D.H. (the Child). The court treated

the custody dispute as a relocation matter under 23 Pa.C.S.A. § 5337; the

order effectively granted Mother’s request to remain in Tennessee with the

Child. After careful review, we affirm.

        The record discloses the following factual and procedural history: The

Child was born in December 2014.                The parties’ relationship ended in

December 2018.              Thereafter, the parties shared custody without a formal

order.      In August 2019, Father moved to York County, Pennsylvania.          He

subsequently married Stepmother and adopted her child. At the beginning of

____________________________________________
*   Retired Senior Judge assigned to the Superior Court.
J-S21021-22



the COVID-19 pandemic in 2020, Mother and the Child moved to Tennessee

to reside with Maternal Grandfather.

      It was the Father’s understanding that Mother and the Child were only

staying in Tennessee temporarily, to quarantine with Maternal Grandfather,

as the world waited to see how long the pandemic would last. After about a

month, the parties began exchanging custody between Pennsylvania and

Tennessee. Father testified that they shared custody on a two-weeks-on, two-

weeks-off basis, but that sometimes Mother had longer periods, especially

when Stepmother underwent cancer treatments. Eventually, Mother decided

she wanted to stay in Tennessee permanently

      In July 2021, Mother informed Father that she enrolled the Child in the

local Tennessee school district.    Both parents filed for custody in their

respective jurisdictions, thereby implicating the Uniform Child Custody

Jurisdiction and Enforcement Act (UCCJEA). See 23 Pa.C.S.A. §§ 5401-5428.

Upon following the UCCJEA protocols, the courts determined that the York

County Court of Common Pleas (Pennsylvania) would exercise jurisdiction.

      The trial court held a custody hearing on January 18, 2022. Evidently,

the court proceeded under Father’s custody petition, but treated Mother’s

request as one for relocation under Section 5337. On February 2, 2022, the

court issued an order and opinion, wherein the court awarded Mother primary

physical custody of the Child in Tennessee, subject to Father’s partial custody

in Pennsylvania. Father received partial physical custody during the Child’s

Fall and Spring breaks, alternating holidays, and for seven weeks during the


                                       -2-
J-S21021-22



Summer.    Legal custody remained shared.       See Court Order and Opinion,

2/3/22. Father timely-filed this appeal and presents the following issues:

            1. Did the trial court commit an error of law or abuse its
               discretion in granting Mother the right to relocate with
               the Child from Pennsylvania to Tennessee?

            2. Did the trial court commit an error of law or abuse its
               discretion by not appropriately applying proper weight
               to the factors that affect the best interests of the Child
               in awarding Mother primary physical custody?

Father’s Brief at 4 (cleaned up).

      Father’s appellate issues concern the trial court’s application of the

factors under Sections 5328(a) and 5337(h), respectively. We address these

issues contemporaneously. To do so, we start by acknowledging the pertinent

scope and standard of review:

         In reviewing a custody order, our scope is of the broadest
         type and our standard is abuse of discretion. We must
         accept findings of the trial court that are supported by
         competent evidence of record, as our role does not include
         making independent factual determinations. In addition,
         with regard to issues of credibility and weight of the
         evidence, we must defer to the presiding trial judge who
         viewed and assessed the witnesses first-hand. However, we
         are not bound by the trial court's deductions or inferences
         from its factual findings. Ultimately, the test is whether the
         trial court's conclusions are unreasonable as shown by the
         evidence of record. We may reject the conclusions of the
         trial court only if they involve an error of law, or are
         unreasonable in light of the sustainable findings of the trial
         court.

S.T. V. R.W., 912 A.3d 1155, 1160 (Pa. Super. 2018) (citation omitted).

      The Child Custody Act contains two sets of factors the courts must

consider, depending on the type of action. See 23 Pa.C.S.A. § 5328(a)(1)-


                                      -3-
J-S21021-22



(16); see also 23 Pa.C.S.A. § 5337(h)(1)-(10). Section 5328(a) provides:

“In ordering any form of custody, the court shall determine the best interest

of the child by considering all relevant factors, giving weighted consideration

to those factors which affect the safety of the child, including [factors 1

through 16.]” Id. We have held the court must conduct a Section 5328(a)

analysis when a party seeks to modify a type of custody award. See A.V. v.

S.T., 87 A.3d 818, 824 n.4 (Pa. Super. 2014); see also 23 Pa.C.S.A. § 5338

(“Modification of existing order.”); and see 23 Pa.C.S.A. § 5323(a) (“Award

of custody.”). Although, when a party merely seeks modification of “a discrete

custody-related issue” a comprehensive Section 5328(a) analysis is not

always necessary. See M.O. v. J.T.R., 85 A.3d 1058, 1063 (Pa. Super. 2014).

        Separately, Section 5337(h) enumerates ten factors a court must

consider in determining whether to grant a proposed relocation, again giving

weighted consideration to those factors which affect safety. Where one party

proposed relocation while the other sought custody modification, we have held

courts must consider both sets of custody factors. See E.D. v. M.P., 33 A.3d

73, 82 (Pa. Super. 2011). Similarly, when a proposed relocation necessarily

involves a modification of a type of custody, courts must consider both sets of

factors. A.V., 87 A.3d at 824-824; see also D.K. v. S.P.K., 102 A.3d 467,

476-77 (Pa. Super. 2014) (acknowledging several factors directly or implicitly

overlap).1 Finally, a trial court must delineate its reasons, either on the record
____________________________________________
1
 Here, the trial court considered the relocation factors, presumably because
Pennsylvania was deemed to be the Child’s home state under the UCCJEA,
(Footnote Continued Next Page)


                                               -4-
J-S21021-22



in open court or in a written opinion or order, pursuant to 23 Pa.C.S.A. §

5323(d).

        With these principles in mind, we turn to the trial court’s findings under

Sections 5328(a) and 5337(h), respectively.            The trial court made the

following findings under Section 5328(a)

             (1) Which party is more likely to encourage and
             permit frequent and continuing contact between the
             child and another party.

             The court finds that this factor weighs equally. Both parents
             are supportive of the other having regular and active contact
             and engagement with the Child.

             (2) The present and past abuse committed by a party
             or member of the party's household, whether there is
             a continued risk of harm to the child or an abused
             party and which party can better provide adequate
             physical safeguards and supervision of the child.

             This factor is not applicable. There was no evidence
             presented with regard to alleged abuse by either party.

             (3) The parental duties performed by each party on
             behalf of the child.

             This factor weighs equally. The court finds that both parties
             are able to perform all parental duties when they have
             custody of the Child.

             (4) The need for stability and continuity in the child's
             education, family life and community life.

             This factor slightly favors Mother. The court finds that the
             Child appears to be settled at her current residence with
____________________________________________

and because Father claimed the move to Tennessee was only supposed to be
temporary. Father does not challenge the court’s consideration of the
relocation factors, and thus we need not address whether the court had to
analyze them under these circumstances.


                                               -5-
J-S21021-22


       Mother and Maternal Grandfather, and is doing well at her
       current school.

       [In the trial court’s opinion filed pursuant to Pa.R.A.P.
       1925(a), the court made two additional observations under
       this factor:

       “First, there was testimony from Mother that, on a least two
       occasions, Father contacted her to make arrangements for
       the Child to return to her custody several days earlier than
       planned because Father and the Child had left the residence
       Father shared with his wife (Child’s Stepmother) and were
       temporarily residing in a motel. Mother further testified that
       Father indicated there were some marital issues going on in
       his home that he did not want the Child to be exposed to.
       On cross-examination, Mother testified that one of these
       incidents directly related to interactions involving the Child
       and Stepmother.

       “Second, the Court is also concerned that when describing
       the relationship between the Child and Stepmother, both
       Father and Stepmother referenced there being “boundaries”
       set between the Child and Step-Mother. Given the Child’s
       very young age, along with Mother’s unrefuted testimony
       that on at least one occasion Father and the Child left
       Father’s residence to stay in a motel due to some concerning
       interaction involving the Child and Stepmother, the court
       found Father’s and Step-Mother’s description of Step-
       Mother’s relationship with the Child to be of concern and not
       indicative of a healthy bond between the two.”]

       (5) The availability of extended family.

       The Court finds that this factor favors Mother. The Child has
       positive daily interactions with Maternal Grandfather while
       having only periodic interactions with Paternal and Step-
       Paternal Grandparents when in Father’s Custody.

       (6) The child's sibling relationships.

       [On Father’s side, t]he Child has a younger half-sister with
       Father who is close in age to the Child and with whom the
       Child has a positive bond. The Child also has two paternal
       older half-brothers who live in Washington state and who


                                   -6-
J-S21021-22


       the Child rarely sees. The Child also has two paternal adult
       step-siblings, one who she sees periodically and one who
       lives in Oregon.

       [On Mother’s side, t]he Child has an older half-sister with
       Mother who lives in Perry County, Pennsylvania who the
       Child sees at holidays and in the summer. The Child also
       has three maternal half-[brothers], with whom she has little
       or no contact.

       The Court weighs this factor in favor of Father due to the
       Child’s close relationship with her younger half-sister.

       (7) The well-reasoned preference of the child, based
       on the child's maturity and judgment.

       This factor weighs slightly in favor [of] Mother. The Child
       has a positive relationship with both Mother and Father and
       enjoys spending time with both, however she expressed no
       desire to change the current custody arrangement.

       (8) The attempts of a parent to turn the child against
       the other parent, except in cases of domestic violence
       where reasonable safety measures are necessary to
       protect the child from harm.

       This factor is not applicable. Both parents support each
       other’s engagement with the Child.

       (9) Which party is more likely to maintain a loving,
       stable, consistent and nurturing relationship with the
       child adequate for the child's emotional needs.

       The Court finds that this factor weighs equally. Both are
       able to maintain a loving and stable relationship with the
       Child.

       (10) Which party is more likely to attend to the daily
       physical, emotional, developmental, educational and
       special needs of the child.

       This factor weighs slightly in favor of Mother. The Court
       finds that, based upon Mother’s availability due to



                                  -7-
J-S21021-22


       [Mother’s] flexible school schedule, Mother has a slightly
       stronger emotional tie with the Child.

       (11) The proximity of the residences of the parties.

       The extremely long distance between the parties’ residences
       in Pennsylvania and Tennessee, approximately 520 miles, is
       not conducive to a shared physical custody arrangement.

       (12) Each party's availability to care for the child or
       ability to make appropriate child-care arrangements.

       This factor weighs equally. Both parties are able to care for
       the Child or make appropriate childcare arrangements.

       (13) The level of conflict between the parties and the
       willingness and ability of the parties to cooperate
       with one another. A party's effort to protect a child
       from abuse by another party is not evidence of
       unwillingness or inability to cooperate with that
       party.

       This factor is not applicable. The court finds little to no
       conflict exists between the parties other than their
       disagreement with regard [to] this custody matter. The
       court commends both parties for being amicable and
       cooperative for the Child’s benefit.

       (14) The history of drug or alcohol abuse of a party or
       member of a party's household.

       Mother had a history of drug abuse, but the evidence
       established that she has been clean for at least seven years
       now. The court finds that this factor is not applicable.

       (15) The mental and physical condition of a party or
       member of a party's household.

       This factor is not applicable. There was no testimony with
       regard to any mental or physical condition of a party that
       prevents either from performing their parental duties.




                                   -8-
J-S21021-22



See Court Order and Opinion, 2/3/22, at 5-9 (citing 23 Pa.C.S.A. § 5328(a));

see also Rule 1925(a) Opinion, 3/21/22 at 1-2.2

        Regarding the relocation factors, the trial court made the following

findings:

             (1) The nature, quality, extent of involvement and
             duration of the child's relationship with the party
             proposing to relocate and with the nonrelocating
             party, siblings and other significant persons in the
             child's life.

             This factor is neutral. Mother and Father both have a strong
             relationship with the Child, and the Child is close to both the
             Maternal Grandfather and a half-sister with Father.

             (2) The age, developmental stage, needs of the child
             and the likely impact the relocation will have on the
             child's   physical,  educational    and     emotional
             development, taking into consideration any special
             needs of the child.

             This factor weighs in favor of relocation and remaining in
             Mother’s primary physical custody in Tennessee. The Child
             is currently in a positive education setting at her school; and
             has a slightly stronger relationship and bond with Mother
             and Maternal Grandfather than with Father and Stepmother

             (3) The feasibility of preserving the relationship
             between the nonrelocating party and the child
             through suitable custody arrangements, considering
             the logistics and financial circumstances of the
             parties.

             The court finds that this factor weighs in favor of relocation.
             Based upon the school schedule in Tennessee, Father can
____________________________________________
2  The trial court did not address Section 5328(a)(2.1)(“The
information set forth in section 5329.1(a) (relating to consideration
of child abuse and involvement with protective services).”); nor did
the court address Section 5328(a)(16) (“Any other relevant factor.”).


                                               -9-
J-S21021-22


       have longer periods of partial physical custody with the Child
       during the school year than Mother could have if the Child
       attended school in Father’s school district in Pennsylvania.

       (4) The child's preference, taking into consideration
       the age and maturity of the child.

       This factor weighs in favor of relocation and the Child
       remaining in Mother’s primary physical custody during the
       school year. As noted above under the custody factors, the
       Child expressed no desire to change the current custody
       arrangement, although she has a positive relationship with
       each parent and enjoys spending time with both.

       (5) Whether there is an established pattern of
       conduct of either party to promote or thwart the
       relationship of the child and the other party.

       The court finds that no evidence was presented indicating a
       pattern of conduct by any party to thwart the relationship of
       the Child with another party. This factor is not applicable.

       (6) Whether the relocation will enhance the general
       quality of life for the party seeking the relocation,
       including, but not limited to, financial or emotional
       benefit or educational opportunity.

       The court weighs this factor in favor of relocation and the
       Child residing primarily with Mother.      Mother has the
       emotional and financial support of her father, Maternal
       Grandfather, at their home in Tennessee, and she is able to
       pursue career training at school there.

       (7) Whether the relocation will enhance the general
       quality of life for the child, including, but not limited
       to, financial or emotional benefit or educational
       opportunity.

       The court weighs this factor as neutral. It is positive in favor
       of Mother with regard to the Child’s living situation in
       Tennessee with Mother and Maternal Grandfather, where
       the location is in line with the Child’s love of the outdoors
       and outdoor activities. It is negative against Mother and



                                   - 10 -
J-S21021-22


             relocation in that the Child will have diminished time with
             Father and her paternal family.

             The court also weighs this factor as neutral due to Father
             agreeing to Mother and Child’s initial temporary move to
             Tennessee, and based on a credibility assessment finds that
             Father was at least minimally receptive to Mother and Child
             continuing to reside in Tennessee.

             (8) The reasons and motivation of each party for
             seeking or opposing the relocation.

             The court finds that all parties are acting in good faith and
             seeking what they believe is in the best interests of the
             Child. This factor weighs equally.

             (9) The present and past abuse committed by a party
             or member of the party's household and whether
             there is a continued risk of harm to the child or an
             abused party.

             This factor is not applicable, there was no evidence
             presented with regard to abuse by either party or household
             members.

See Order and Opinion, at 11-15 (citing 23 Pa.C.S.A. § 5337(h).3

        Father’s appeal largely consists of a factor-by-factor argument why the

trial court should have found for him instead of Mother. For instance, under

Section 5328(a)(10), the trial court found that Mother’s flexible school

schedule enables her to tend to the Child’s daily needs. In his Brief, Father

discredits Mother’s flexible schedule, questioning the sincerity of her decision

to seek education over gainful employment. He cites his own flexible work

schedule to argue why this factor should favor him. See Father’s Brief at 22.

In another example, Father argues that the court should not have found that
____________________________________________
3 The trial court did not address Section 5337(h)(10) (“Any other factor
affecting the best interest of the child.”)


                                               - 11 -
J-S21021-22



Section 5328(a)(3) (parental duties performed by each parent) favored both

parents equally; Father argues he had been more involved. Id. at 19. When

the court found a factor in his favor – e.g., Section 5328(a)(6) (the child’s

sibling relationships) – Father argues the court should have afforded this

factor even more weight. Id. at 21. Much of Father’s appeal transpires in a

similar fashion.

      Father’s rationale is logical; often, the record developed in a custody

hearing will also support the opposite result. So much of a custody award

depends upon the weight given to each factor, which in turn, depends upon

the weight given to evidence and testimony.      Ultimately, however, Father

misunderstands our role as an appellate court. We do not make independent

factual findings or reweigh the evidence. S.T., 912 A.3d at 1160. “It is within

the trial court’s purview as the finder of fact to determine which factors are

most salient and critical in each particular case.” M.J.M. v. M.L.G., 63 A.3d

331, 339 (Pa. Super. 2013) (citation omitted) (emphasis added).         This is

because the presiding trial judge views and assesses the witnesses first-hand.

S.T., 912 A.3d at 1160.    “The parties cannot dictate the amount of weight

the trial court places on evidence.” A.V., 87 A.3d at 820.

      For these reasons, we conclude none of Father’s factor-specific

arguments merits relief. We need not itemize each contention as they all meet

the same fate for the same reason. Upon our review, we conclude the record

supports the trial court’s decision to award Mother primary custody in




                                    - 12 -
J-S21021-22



Tennessee; it is irrelevant whether the record may or may not have also

supported a primary custody award in Father’s favor.

      We do, however, address some of the finer legal points Father raises in

his appeal. We observe that Father strongly urges us to find the trial court’s

finding under Section 5328(a)(14) (history of drug use) to be erroneous. See

Father’s Brief at 23. The trial court said this factor was not applicable. This

factor is absolutely applicable. See 23 Pa.C.S.A. § 5328(a) (“In ordering any

form of custody, the court shall…giv[e] weighted consideration to those factors

which affect the safety of the child.”). But the issue is one of semantics.

      While the court said this factor was not “applicable,” the court meant to

say was that it did not afford this factor very much weight. In other words,

the court clearly applied this factor, as demonstrated by its finding that Mother

had been clean for seven years. We recognize Father’s concern about Mother’s

history with drugs; Mother was previously addicted to heroin and opiates.

Although we are not bound by the court’s inferences, we decline to reweigh

this factor in favor of Father. We note Father was aware of Mother’s illicit drug

use during their relationship, but Mother stopped using around the time she

discovered she was pregnant.       Evidently, Father was not concerned with

Mother’s substance abuse history when allowed Mother and the Child to stay

in Tennessee indefinitely.

      More generally, Father also claims the trial court’s findings are cursory

and that the court did not fully delineate its reasons for the award pursuant

to Section 5323(d). In expressing the reasons for the custody decision, we


                                     - 13 -
J-S21021-22



have said “there is no required amount of detail for the trial court’s

explanation; all that is required is that the enumerated factors are considered,

and that the custody decision is based on those considerations.” M.J.M., 63

A.3d at 226.      A court’s explanation of reasons for its decision, which

adequately addresses the relevant factors, complies with Section 5323(d).

See D.Q. v. K.K., 241 A.3d 1112, 1118 (Pa. Super. 2020).                “Appellate

interference is unwarranted if the trial court’s consideration of the best interest

of the child was careful and thorough, and we are unable to find any abuse of

discretion.” A.V., 87 A.3d at 820. However, a court violates Section 5323(d)

when the court’s reasoning is so vague that a party is prevented from taking

an effective appeal. See C.B. v. J.B., 65 A.3d 946, 954-55 (Pa. Super. 2013).

      Here, Father does not allege that the trial court’s delineation prevented

him from taking an effective appeal, nor does he seek a remand to allow the

court to fully delineate its reasons (which is the proper relief due when a court

violates Section 5323(d)). Rather, Father concludes we should reverse and

instruct the court to grant Father primary physical custody. This we will not

do; we conclude the court’s delineation of reasons was sufficient.

      Finally, Father takes issue with the fact that Mother never gave him

notice of the proposed relocation under Section 5337(j). The Child Custody

Act defines “relocation” as “[a] change in a residence of the child which

significantly impairs the ability of a nonrelocating party to exercise custodial

rights.” 23 Pa.C.S.A. § 5322. A party proposing relocation must provide notice

to any other individual who has custody rights, typically the other parent. 23


                                      - 14 -
J-S21021-22



Pa.C.S.A. § 5337(c). When a party fails to provide reasonable notice, the

court may make an adverse inference or even order the return of the Child:

         (j) Failure to provide reasonable notice.--The court
         may consider a failure to provide reasonable notice of a
         proposed relocation as:

            (1) a factor in making a determination regarding the
            relocation;

            (2) a factor in determining whether custody rights should
            be modified;

            (3) a basis for ordering the return of the child to the
            nonrelocating party if the relocation has occurred without
            reasonable notice;

            (4) sufficient cause to order the party proposing the
            relocation to pay reasonable expenses and counsel fees
            incurred by the party objecting to the relocation; and

            (5) a ground for contempt and the imposition of
            sanctions against the party proposing the relocation.


23 Pa.C.S.A. § 5337(j) (emphasis added).

      Assuming Mother even had an obligation to provide Father with notice

of her proposed relocation, the trial court had discretion to consider this fact

and impose relief under Section 5337(j). The court was not required to impose

any sanction. As such, it did not err when it failed to hold the lack of notice

against Mother. Indeed, Mother did not abscond to Tennessee in bad faith.

She went with Father’s knowledge and consent. We understand Father only

consented to a temporary move, and we do not suggest Father forfeited his

right to primary custody simply because he agreed the Child would be safer




                                     - 15 -
J-S21021-22



in Tennessee, as a temporary measure, while the world came to grips with the

COVID-19 pandemic. Again, we merely hold that Section 5337(j) affords the

trial court discretion to weigh the lack of notice against Mother, and that the

court did not abuse that discretion when it chose not to consider any of the

remedial measures provided by Section 5337(j)(1)-(5).

       In sum, we do not find that the trial court’s conclusions are unreasonable

in light of the evidence of record. See S.T., 912 A.3d at 1160. We discern no

abuse of discretion or error of law. The trial court properly applied the relevant

factors and delineated its reasons for the award. The court acted within its

discretion when it declined to impose relief under Section 5337(j).

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/22/2022




                                     - 16 -